Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
In response to the previous Office action, a non-Final rejection (mailed on 09/23/2020), Applicants filed a response and amendment received on 12/23/2020.  Said amendment amended Claims 1-8 and 13-15.  Thus, Claims 1-9 and 13-16 are at issue and present for examination.  
It is noted by the Examiner that Claims 10-12 and 17 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention in the previous Office actions, a non-Final rejection (mailed on 09/23/2020).


Objections to the Specification
All of the previous objections are withdrawn by virtue of Applicants’ amendments. 
Claim Objections
All of the previous objections of Claims 1, 4, 6-8 and 13-15 are withdrawn by virtue of Applicants’ amendments.  

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

All of the previous rejections of Claims 3-6 under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention are withdrawn by virtue of Applicants’ amendments.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

It is noted by the Examiner that the previous rejection of record is maintained/modified and has been modified as necessitated by Applicants’ new amendment to claims.  
Claim 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Improving itaconic acid production through genetic engineering of an industrial Aspergillus terreus strain, Microbial Cell Factories 2014, 13:119) in view of Liao et al. (US Patent No. 8143036), Chen et al. (Identification of an itaconic acid degrading pathway in itaconic acid producing Aspergillus terreus, Appl Microbiol Biotechnol (2016) 100:7541–7548, see IDS), Hittinger et al. (US Patent No. 9879270 .
The instant claims are drawn to a method to increase production of itaconic acid in a micro-organism by inhibiting the expression or functioning of itaconyl-CoA transferase (EC 2.8.3.-), itaconyl-CoA hydratase (citramalyl-CoA hydro-lyase; EC 4.2.1.56), citramalyl CoA lyase (EC 4.1.3.25), or a combination thereof, and wherein said micro-organism is further provided with a gene encoding for the enzyme 2-methylcitrate dehydratase.
Huang et al. teach a method of improving itaconic acid production through genetic engineering of an industrial Aspergillus terreus strain.  Huang et al. specifically teach a method of increasing production of itaconic acid in Aspergillus terreus by overexpressing enzymes in the biosynthetic pathway of itaconic acid, namely aconitase, cis-aconitic acid decarboxylase (ATEG_09971), tricarboxylic acid transporter (ATEG_09970) or itaconic acid transporter (ATEG_09972) (see Figure 1 and Background on pages 2-3). 
Huang et al. do not teach [i] a gene encoding for the enzyme 2-methylcitrate dehydratase, and [ii] inhibiting the expression or function of itaconyl-CoA transferase, itaconyl-CoA hydratase, or citramalyl CoA lyase, optionally via the use of CRISPR-Cas9.  
Liao et al. teach a genetically modified microorganisms for producing itaconic acid with high yields.  Liao et al. specifically teach that a genetically modified microorganisms, i.e., Aspergillus terreus, can further contain at least one exogenous nucleotide sequences encoding one of the following three enzymes: (a) an enzyme that aconitase and 2-methylcitrate dehydratase) (see column 1, 2nd paragraph under “Summary of the Invention”, italicized for added emphasis).  Liao et al. further teach that said microorganism also overly expresses one or more of the following enzymes: (a) an enzyme that converts phosphoenolpyruvate to oxaloacetate (i.e., phosphoenolpyruvate carboxylase/carboxykinase; including three isoforms EC 4.1.1.32, EC 4.1.1.38, and EC 4.1.1.49), (b) an enzyme that converts oxaloacetate to citrate (i.e., citrate synthase, 2-methylcitrate synthase, and citrate lyase), and (c) an enzyme that converts citrate or isocitrate to cis-aconitic acid (i.e., aconitase and 2-methylcitrate dehydratase) (see column 5, 2nd paragraph continued to column 6).  Table 1 of Liao et al. in column 19 lists exemplary aconitase and 2-methylcitrate dehydratase.
Chen et al. teach identification of three key enzymes in an itaconic acid catabolic pathway (e.g. the itaconic degrading pathway) in Aspergillus terreus, namely itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) encoded by ictA(GenBank: KU559320), ichA (GenBank: KU559321), and cclA (GenBank: KU559322), (see Abstract; Introduction; Materials and methods; the section under “Cloning, heterologous expression, and purification of recombinant IctA, IchA, and CclA”;  Table 1, Figures 1-3 on pages 7541-7546).  They state that in vivo experiments by blocking the three key enzymes involved in icatonic degradation would nd col., 2nd paragraph).  
Hittinger et al. teach a method of genome editing, allele replacement or genetic engineering of a fungus using CRISPR/Cas9 system (see claims and column 12, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art prior to or at the time of filing in AIA  to practice a method of increasing production of itaconic acid in Aspergillus terreus by [i] introducing inactivating mutations in three key genes encoding itaconyl-CoA transferase, itaconyl-CoA hydratase and citramalyl CoA lyase, which are involved in the degrading catabolic pathway of itaconic acid using CRISPR-Cas9 system; and [ii] overexpressing genes encoding aconitase and 2-methylcitrate dehydratase as taught by Liao et al.  One would have been motivated to practice such methods because [i] inactivating genes involved in the catabolic pathway of itaconic acid would increase the production of itaconic acid, [ii] overexpressing genes involved in the biosynthetic pathway of itaconic acid would increase the production of itaconic acid, and [iii] the use of CRISPR-Cas9 system for genome editing is highly efficient and accurate for making genetic modifications.  As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  The references clearly show that these methods were well-known to be used in the equivalent field of endeavor, i.e., for the increased production of itaconic acid by genetically engineering Aspergillus terreus; thus, it is considered obvious to combine them together for the same common purpose/goal of itaconic acid A. terreus.  One would have had a reasonable expectation of success to combine and practice such methods because all of the required biochemical reagents and techniques were rampantly used prior to the filing of the instant application as evidenced by Huang et al., Liao et al., Chen et al. and Hittinger et al.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Applicants’ Argument:
Applicant submits that claim 1 as amended is neither taught nor suggested by the citations of record. Specifically, there is no mention in Huang of a micro-organism being provided with a gene encoding for the enzyme 2-methylcitrate dehydratase. Further, Applicant respectfully submits that Chen and Hittinger also fail to disclose or suggest this feature. Accordingly, because Huang, Chen, and Hittinger fail to disclose or suggest at least the above feature, amended claim 1 is not obvious in view of the art of record.

Examiner’s Explanation:
The newly added limitation of claim 1 regarding “2-methylcitrate dehydratase” has been met by the teachings of Liao et al.  As such, it would have been obvious for a person of ordinary skill in the art to overexpress a gene encoding 2-methylcitrate dehydratase in A. terreus for increased production of itaconic acid as explained in the rejection.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Conclusion
Claims 1-9 and 13-16 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656